Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision *582and order of this Court dated November 28, 1988 (People v Pellechia, 144 AD2d 704 [1988]), affirming a judgment of the Supreme Court, Bangs County, rendered March 14, 1984.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Schmidt, J.P., Adams, Crane and Ritter, JJ., concur.